Citation Nr: 1404473	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-32 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected restrictive lung disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to June 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned in October 2013 at a Travel Board hearing.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).   38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disability and entitlement to service connection for sleep apnea, to include as secondary to service-connected restrictive lung disease, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1987, the Board denied service connection for residuals of a back injury. 

2.  Evidence received since the January 1987 Board decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim, so as to permit reopening of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the January 1987 Board decision, and the Veteran's claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal; that is, the claim discussed herein is reopened.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

The Veteran is seeking service connection for a low back disability.  As will be discussed below, this claim has been previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Section 3.156(a) creates a low threshold for reopening previously denied claims.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The phrase "raises a reasonable possibility of substantiating the claim" is one which enables rather than precludes reopening, and one which contemplates "the likely entitlement to a nexus medical examination if the claim is reopened."  Id. at 121.

In May and September 1986 rating decisions, the RO denied the Veteran's claim for a back condition.  The RO determined that the Veteran's back condition was shown to have existed prior to service and was not aggravated by service.  The Veteran appealed, and in a January 1987 decision, the Board denied the appeal.  While the Veteran was advised of the Board's decision, he did not initiate an appeal to the United States Court of Appeals for Veterans Claims. Thus, the January 1987 Board decision represents the last final denial of the claim. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the Board's January 1987 decision, the evidentiary record contained the Veteran's service treatment records; a December 1985 VA examination report; a transcript of a September 1986 RO hearing; and an October 1986 x-ray report of the lumbar spine.  The induction examination included a report by the Veteran of kidney stones or blood in the urine but no reference to back trouble.  A 1953 service medical entry referenced a prior back injury.  Additional service treatment records showed that the Veteran complained of and sought treatment for lumbosacral strain on multiple occasions during service, however, his spine was noted to be normal on discharge examination.  The December 1985 VA examination report revealed some limitation of the lumbar spine.  At a September 1986 RO hearing, the Veteran testified that he had a kidney injury and not a back injury prior to service and that his back was first injured in 1953.  An October 1986 private x-ray report revealed osteoarthritis and degenerative disease of the lumbar spine.  

Initially, the Board determined that the evidence when viewed as a whole did not warrant a conclusion that the Veteran had a preservice back injury.  However, the Board denied the claim on the basis that, overall, the evidence disclosed that the low back strain episodes in service were acute and transitory and resolved without residual disability.  The Board found that the arthritis and degenerative changes of the spine, first documented many years after service, were not related to the muscle and ligament strain while on active duty.   

The current appeal arises from a claim to reopen submitted by the Veteran in July 2011.  In support of his claim, the Veteran submitted a January 2012 statement from a VA physician.  In the statement, the VA physician concluded that the Veteran's "current degenerative arthritis of the lumbar spine is the result of repeated aggravation of his pre-existing back injury over 10+ years of service on active duty."

At the time of the Board's 1987 decision, there was no evidence showing that the Veteran's chronic back disability was related to his military service.  The Board recognizes that the VA physician's statement that the Veteran had a preexisting back injury is not consistent with the Board's 1987 decision but the examiner does relate the Veteran's current chronic back disorder to his period of active duty.  The Board accordingly finds that new and material evidence has been received to reopen the claim for service connection for a low back disability.  The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.


REMAND

Low Back Disability

As discussed above, the Board is reopening the claim for service connection for a low back disability; however, a review of the record reveals that further action on the claim for service connection, on the merits, is warranted.

It is undisputed that the Veteran currently has a low back disability, diagnosed as osteoarthritis of the lumbar spine.  The Veteran asserts that the onset of his back pain was in service while working in a construction battalion.  He reports that his back pain has continued since service discharge.  On a November 1951 report of medical history associated with his entrance examination, the Veteran reported a history of kidney stones or blood in the urine but no reference to back trouble.  The induction examination was negative for any back related complaints or diagnosis.  During service, the Veteran sought treatment for lumbosacral strain on multiple occasions.  The treatment records reference a pre-service back and kidney injury prior to service entry in October 1951.  In a May 1986 rating decision, the RO determined that the Veteran's back condition was shown to have existed prior to service and was not aggravated by service.  However, the Veteran clarified at a September 1986 RO hearing that he had a kidney injury and not a back injury prior to service and that he first injured his back in 1953.  The Board, in a 1987 decision, determined that the evidence did not warrant a conclusion that the Veteran had a pre-service back injury.

There are conflicting medical opinions in this case based on the inaccurate assumption that a back injury was incurred prior to service entrance.  Following a November 2011 VA examination of the spine, the examiner concluded that the Veteran's current back condition was not related to service.  The rationale provided was that the evidence showed injury of the Veteran's back prior to active service.  In providing a rationale, the examiner referenced the service treatment records indicating a pre-service back injury and the May 1986 rating decision.  Conversely, in a January 2012 statement, a VA physician concluded that that the Veteran's current lumbar spine disorder is the result of aggravation of his preexisting back injury.  As both opinions are based on an inaccurate factual basis, the Board finds that further medical opinion is warranted to resolve the claim for service connection for a low back disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Sleep Apnea

The Veteran claims that service connection is warranted for sleep apnea as secondary to his service-connected restrictive lung disease.

The evidence establishes a current diagnosis of sleep apnea, however, the Board finds that the medical opinions in this case are inadequate and warrant further opinion.  In a November 2011 statement, the Veteran's treating VA physician concluded that his sleep apnea is caused by or aggravated by his service-connected chronic obstructive pulmonary disease (COPD).  The examiner's opinion was based on a review of the available medical research which showed a strong connection between COPD and sleep apnea.  The Board notes, however, that the Veteran is service-connected for restrictive lung disease and not COPD.  Thus, in light of the inaccurate reference to COPD, the Board assigns little probative value to the VA physician's positive nexus statement.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis as having no probative value).  On the other hand, a March 2011 VA examiner opined that the Veteran's current diagnosis of obstructive sleep apnea is less likely than not secondary to the service-connected restrictive lung disease.  Moreover, a VA examiner in February 2013, concluded that based on a thorough review of the current medical literature, there was no evidence to suggest any connection between sleep apnea and restrictive lung disease.  However, neither VA examiner provided a specific opinion as to whether the Veteran's sleep apnea is aggravated by the service-connected restrictive lung disease.  Thus, further opinion is warranted.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran's claims file to the examiner who conducted the November 2011 VA spine examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner. 

The examiner should provide an opinion as to whether a low back disability is at least as likely as not (i.e., a likelihood of 50 percent or greater) the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.
 
In rendering this medical opinion, the examiner is asked to comment on service treatment records reflecting treatment for lumbosacral strain and the Veteran's contention of chronic low back pain over the years.
 
The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  Send the Veteran's claims file for review by the examiner who authored the February 2013 DBQ medical opinion, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The claims folder and a copy of this REMAND should be reviewed by the physician, and the physician must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

The physician should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's sleep apnea is aggravated by his service-connected restrictive lung disease. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  Afterwards, review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

4.  Thereafter, readjudicate the issues on appeal.  If either determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


